Citation Nr: 9927489	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-04 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for bilateral 
keratoconus, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1983 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

The veteran claims that his service-connected bilateral 
keratoconus is more disabling than currently evaluated.  The 
Board finds that his claim for an increased rating is well 
grounded, meaning plausible, and there is a further VA duty 
to assist him in developing the evidence pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 
3.103, 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

At the veteran's personal hearing before the undersigned he 
testified that he was last treated for the keratoconus in 
January or February 1998 at the VA.  However, these treatment 
records have not been requested nor associated with the 
claims file.  Further, the testimony suggests that the 
veteran was referred by a VA physician to the University 
Medical Center and that the veteran also received treatment 
there.  VA is deemed to have constructive knowledge of VA 
medical center records.  As such, they are considered to be 
evidence that is of record at the time any decision is made 
and should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error...").

The Board further notes that the veteran testified at his 
Travel Board hearing that his keratoconus had worsened since 
his last VA examination in November 1997.  Given the 
veteran's claim of increased disablement, he should be 
accorded a VA ophthalmology examination for the purpose of 
determining the current severity of his service-connected 
bilateral keratoconus.  Caffrey v. Brown, 6 Vet. App. 377 
(1994). 

In view of the foregoing, this case is REMANDED for the 
following development:

1.  The RO should request all of the 
veteran's medical 
records from the VA Medical Center in 
Jackson, Mississippi, dated from July 
1997 to the present.

2.  The veteran should be afforded a VA 
ophthalmology examination to assess the 
severity of his service-connected 
bilateral keratoconus.  All indicated 
studies, including tests for visual 
acuity, should be accomplished. The 
claims folder should be made available to 
the examiner for review at the 
examination.  

2. Thereafter, the RO should readjudicate 
the 
appellant's claim based on the additional 
evidence received.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional medical 
information.  The Board intimates no opinion, either 
favorable or unfavorable, as to the merits of the claim.  No 
action is required of the veteran until he is further 
notified.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












